Per Curiam.
An action of ejectment brought by C. A. Salley against A. Wenske was tried on a plea of not guilty, the Court having denied leave to file a plea upon equitable grounds under the statute. A writ of error was taken to a judgment for the plaintiff. The plaintiff adduced a sheriff’s deed conveying the land and also the original execution on which execution issued by the Clerk of the *225Circuit Court, predicated upon a judgment of a justice of the peace, a sale of Wenske’s title to the land was attempted to be made to C. A. Salley. Thereupon over objection and exception by defendant, the Court admitted in evidence the original records in a chancery suit brought to set aside the execution sale, wherein A. Wenske was complainant and C. A. Salley, B. P. Beville and J. B. Kennard were defendants. This suit was dismissed on final hearing. Wenske remained in possession, and as it clearly appears that the notice on which the execution sale was made was wholly insufficient, and that the sale price was grossly and oppressively inadequate, the plea on equitable grounds should have been admitted. Even if the original record files in the chancery suit were properly admitted in evidence, such record shows that Salley, the sole plaintiff in this action, then claimed no interest in the land. -The peculiar facts of this controversy and the manifest and flagrant injustice and illegality of the execution sale, and the nature of the chancery proceeding should not in law and in conscience preclude the defendant from asserting his just defenses in this action.
Reversed.
Browne, C. J., and Taylor and Whitfield, J. J., concur.
Ellis and West, J. J., dissent.